Appeal by the People from an order of the County Court, Rockland County, dated December 28, 1973, which, after a hearing, granted defendant’s motion to suppress certain physical evidence. Order reversed, on the law, and motion denied. The search warrant authorized the search of certain premises described in the warrant “as a (3) Story woodframe dwelling Color Light Green for which should include second & third floors and for a Particular apartment in which is contained a telephone instrument No, 914-429-3943 ”. The premises to be searched appeared to be a one-family house. It had but one front door and one rear door. The investigation made by the police prior to obtaining the search warrant revealed that the premises were listed with the telephone, gas and electric companies as a one-family dwelling. There were no mailboxes, no listings of tenants, no numbered apartments; there was only one gas and electric meter and the owner of the premises paid all bills. Further, the telephone company said there were only two telephone numbers assigned to the house. One was for the owner and the other, which was the subject of the warrant, was under the name of the owner’s brother. In short, there was nothing in the outward appearance of the building' or in the comprehensive investigation made by the police to indicate that it was a multiple dwelling. In view of the physical appearance of the premises and the investigative efforts undertaken by the arresting officers, we are of the opinion that the .issued warrant described the premises to be searched with sufficient particularity. People v. Yusko (45 A D 2d 1043), where the warrant authorized a blanket search of two one-family houses, each of which was occupied by a family named Yusko where only one Yusko family was intended, is not to the' contrary. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.